[Cite as State ex rel. Avery v. Union Cty. Court of Common Pleas, 125 Ohio St.3d 35, 2010-
Ohio-1427.]




           THE STATE EX REL. AVERY, APPELLANT, v. UNION COUNTY
                       COURT OF COMMON PLEAS, APPELLEE.
        [Cite as State ex rel. Avery v. Union Cty. Court of Common Pleas,
                         125 Ohio St.3d 35, 2010-Ohio-1427.]
Appeal from dismissal of complaint for writ of mandamus — Mandamus not
        available to control judicial discretion — Judgment affirmed.
     (No. 2009-2346 — Submitted March 31, 2010 — Decided April 7, 2010.)
       APPEAL from the Court of Appeals for Union County, No. 14-09-35.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Edward B. Avery Sr., for a writ of mandamus to compel
appellee, Union County Court of Common Pleas, to grant his pending motion by
causing his sentencing entry to “speak the truth.” “[M]andamus will not lie to
control judicial discretion, even if that discretion is abused.”             State ex rel.
Dreamer v. Mason, 115 Ohio St.3d 190, 2007-Ohio-4789, 874 N.E.2d 510, ¶ 12.
Therefore, mandamus will not issue to compel the common pleas court to enter a
specific judgment on Avery’s pending motion. State ex rel. Rashada v. Pianka,
112 Ohio St.3d 44, 2006-Ohio-6366, 857 N.E.2d 1220, ¶ 3.
                                                                      Judgment affirmed.
        MOYER,      C.J.,1   and PFEIFER,       LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
        Edward B. Avery Sr., pro se.
                              ______________________


1. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.